Citation Nr: 1236341	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  11-11 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an eye disorder, to include as due to ionizing radiation exposure.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to December 1945.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for an eye condition, claimed as loss of vision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran was not exposed to ionizing radiation while aboard the U.S.S. Iowa in August 1945.  

3.  The competent and credible evidence does not establish that the Veteran has a radiogenic disease; it also does not show that his eye disorder, to include bilateral macular degeneration, bilateral cataracts, dry eyes, and ectropion of the right eye, manifested during service or are otherwise related to service, to include as a result of exposure to ionizing radiation.  


CONCLUSION OF LAW

An eye disorder, to include bilateral macular degeneration, bilateral cataracts, dry eyes, and ectropion of the right eye, were not incurred in or aggravated by active military service, nor are they due to exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107(West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

In this case, the Board finds that the VCAA notice requirements have been satisfied by the July 2010 and August 2010 letters.  In the letters, VA informed the Veteran that in order to substantiate a claim for service connection the evidence needed to show a current disability, a disease or injury in service, and evidence of a nexus between the post-service disability and the disease or injury in service, which was usually shown by medical records or medical opinions.  

In addition to the foregoing analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claim is being denied, any such effective date questions are moot.  The Veteran has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran was also provided a VA examination in connection with his service connection claim.  The examiner reviewed the Veteran's medical history, recorded pertinent examination findings, and provided a conclusion with supportive rationale.  The Board finds that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  For these reasons, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

II.  Decision

The Veteran claims that he incurred an eye disorder as a result of exposure to ionizing radiation during his active military service.  Specifically, he claims that during service, he was aboard the U.S.S. Iowa, which was in the channel when the bomb dropped in Hiroshima in August 1945.  The Veteran explained that he was exposed to radiation because he was on the deck of the ship of the time of the bomb drop.  He further added that he remained in the area for a few weeks thereafter.  He also indicated that he was on land in Hiroshima for at least one day.  See the May 2011 exposure to radiation during active duty (military) form.  The Veteran also contends that his current eye problems are due to in-serivce treatment for conjunctivitis of the left eye and gun powder flashes.  See the September 1943 service note.  The Veteran asserts that his current eye disorder is attributable to his military service, to include in-service exposure to ionizing radiation.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 67 (1997).  There are certain types of cancer that are presumptively service connected specific to "radiation-exposed Veterans."  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of Veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946; or certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in certain circumstances, service on Amchitka Island, Alaska.  See 38 C.F.R. § 3.309(d)(ii).  

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates provided are reported as a range of doses to which a Veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(2).  When it has been determined that a Veteran has been exposed to ionizing radiation in service, and he subsequently develops a potentially radiogenic disease, the claim will be referred to the VA Under Secretary for Benefits for further consideration.  The Under Secretary for Benefits is to consider the claim with reference to specified factors and may request an advisory medical opinion from the Under Secretary for Health; if, after this consideration, the Under Secretary for Benefits determines that there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall so inform the RO in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311.  The list of radiogenic diseases found under 38 C.F.R. § 3.311(b)(2).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In the present case, the weight of the probative evidence of record does not demonstrate that the Veteran participated in a radiation-risk activity.  The Veteran asserts that he was in the channel aboard the U.S.S. Iowa in Hiroshima when the bomb dropped in August 1945.  He also asserted that he was on land during liberty at least one day in Hiroshima.  The Veteran's Notice of Separation from the U.S. Naval Service shows that he served on the U.S.S. Iowa.  Service personnel records show that he was aboard the ship from October 1943 to August 1945.  However, there is no indication that the U.S.S. Iowa was located in Hiroshima, Japan in August 1945.  According to the Veteran's service personnel records, the U.S.S. Iowa in August 1945 traveled to Northern Honshu, Japan; Hokkaido, Japan; and Tokyo, Japan.  The Board has considered the Veteran's lay statements that the ship was near Hiroshima when the bomb was detonated and that he went on liberty on land in Hiroshima not long after the bomb was detonated.  The Board does not find these statements credible in light of the service records which do not document that the USS Iowa was in the vicinity of Hiroshima at the time indicated by the Veteran.  The Board finds that the service department records outweigh the recollection of the Veteran many years later because the service department records were created contemporaneously during the Veteran's service in 1945 and at the time the ship was in action.  The records are therefore the most accurate documentation of the location of the ship at the time in question.  Thus, the evidence does not indicate that the Veteran was involved in the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946 or that the Veteran was on land in Hiroshima.  See 38 C.F.R. § 3.309(d)(3).  

Additionally, the Veteran's eye disorder, to include bilateral macular degeneration, bilateral cataracts, dry eyes, and ectropion of the right eye are not radiogenic diseases under 38 C.F.R. § 3.311(b)(2).  However, the list of radiogenic diseases is not exclusive.  The Veteran may provide competent scientific or medical evidence that the disease claimed to be the result of radiation exposure is, in fact, a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  In this case, the Veteran has not provided any such evidence that any of the claimed eye disabilities are radiogenic diseases.  Consequently, the Veteran is not entitled to service connection under 38 C.F.R. § 3.311.  

The Board will therefore turn to the question of whether direct service connection for his eye problems may be established.  Review of the Veteran's service treatment records reflects no complaints, treatment, or diagnosis of an eye disorder.  However, the Veteran submitted a September 1943 document showing in-service treatment for conjunctivitis of the left eye and gun powder flashes.  Upon separation from service in December 1945, a report of physical examination dated December 1945 shows that the Veteran's eyes were normal with 20/20 distant vision in both eyes.  There were also no noted disease or anatomical defects associated with the eye.  

After discharge from service, post service treatment records reflect complaints and treatment for various eye disorders.  Beginning in October 2009, the Veteran visited his local VA outpatient treatment facility with complaints of not being able to read small print, intermittent monocular diplopia while reading, and blurry vision in the right eye.  After examination testing, the VA physician assessed him with a decrease in best corrected visual acuity in the right eye, secondary to subretinal fluid; cataracts in both eyes; diabetes mellitus without diabetic retinopathy; hyperopia; astigmatism; presbyopia; and dry eye syndrome in both eyes.  In November 2009, the Veteran returned to his local VA outpatient treatment facility for an ophthalmology clinic visit.  After eye examination testing, he was diagnosed with wet age-related macular degeneration of the right eye, dry age-related macular degeneration of the left eye and cataracts.  In December 2009, February 2010, April 2010, June 2010, August 2010, November 2010, January 2011, February 2011, April 2011, June 2011, and July 2011 the Veteran received intraocular injections for his neovascular age-related macular degeneration.  

Based upon the evidence in the claims file, the first objective showing of chronic eye problems was demonstrated in the October 2009 VA outpatient treatment record, many years after service.  The Board acknowledges that the Veteran has contended, in essence, that his eye problems have existed since his military service.  The Board has considered the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology.  However, the evidence weighs against the Veteran's claim in this regard.  The weight of the evidence does not show a chronic eye disorder during service or immediately thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observations is competent).  The Veteran's service treatment records show that he complained of conjunctivitis of the left eye and gun powder flashes in September 1943 during service on one occasion, but the available service treatment records show no continuing treatment or complaints.  In addition, the post service treatment reports do not show any complaints or diagnoses related to the eyes until October 2009.  In addition, the gap between separation from service and reported symptoms related to his eyes disabilities can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board acknowledges that the Veteran is competent to give evidence about what he has experienced; for example, he is competent to discuss his current symptomatology and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  It is acknowledged that the Veteran has asserted throughout this appeal that he incurred his current eye disorder after having conjunctivitis of the left eye and gun powder flashes in service.  He asserts that he has endured continuing problems with his eyes since service.  Thus, his statements can be construed as alleging a continuity of residuals of eye problems since his military service.  However, the Board finds that the allegations of continuity are not credible.  While the Veteran was treated for conjunctivitis of the left eye and gun powder flashes in service in September 1943 during service, the physician found no eye abnormalities upon discharge from service.  Additionally, upon filing for service connection for his eye disorder, the Veteran made no mention of having conjunctivitis of the left eye and gun powder flashes in service.  See the June 2010 report of contact.  Moreover, in his substantive appeal, the Veteran nor his representative makes no mention of the in-service conjunctivitis of the left eye and gun powder flashes, but rather, attributes his eye problems to potential in-service radiation exposure.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  As such, continuity of symptomatology has not been established, and the Veteran's testimony regarding his eye problems, standing alone, are not sufficiently credible to provide probative information.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's current eye disorder is not related to active service.  In June 2012, the Veteran underwent a VA examination for his eye disorder.  During the examination, the Veteran reported that his eye disorder is a residual of treatment for conjunctivitis and gun powder flashes aboard the U.S.S. Iowa in 1944.  After diagnostic and clinical testing, the Veteran was diagnosed with macular degeneration in both eyes, cataracts in both eyes, dry eyes, and right eye ectropion.  Upon review of the claims file and results from clinical testing, the VA examiner concluded that the Veteran's current eye disabilities are not due to the Veteran's military service, specifically, the in-service report of conjunctivitis and gun powder.  The VA examiner explained that both the conjunctivitis and gun powder flashes to the Veteran's eyes resolved in service.  

There is no contrary medical opinion or medical evidence in the record, and neither the Veteran nor his representative has identified or alluded to such medical evidence or opinion.  The VA examination report clearly states that the Veteran's claims file was available and reviewed.  The VA examiner reviewed the Veteran's subjective history, clinical findings, and rendered an opinion with supportive rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board considers the June 2012 VA opinion adequate, and service connection for eye problems must be denied.  

The Veteran himself believes that his current eye disorder is causally related to his active service.  However, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances involving only observable factors, the question of causation here involves complex issues that the Veteran is not competent to address.  

Absent competent and credible evidence that the claimed eye disorder is etiologically related to radiation exposure in service or that the currently diagnosed eye disorders were first manifested during service, the Board finds that a preponderance of the evidence is against awarding service connection pursuant to 38 C.F.R. § 3.303(a) or (b).  Additionally, as previously discussed, the record is silent for any competent evidence linking his eye disorder, to include bilateral macular degeneration, bilateral cataracts, dry eyes, and ectropion of the right eye to an incident of service, including exposure to ionizing radiation.  The preponderance of the evidence is against this claim.  Consequently, the benefit-of-the-doubt rule does not apply, and it must be denied.  38 U.S.C.A. § 5107(b) (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   


ORDER

Entitlement to service connection for an eye disorder, to include as due to ionizing radiation exposure, is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


